F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                        MAR 24 1997
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


 JON T. WETZEL,

          Petitioner-Appellant,
                                                       No. 96-4081
 v.                                              (D.C. No. 94-CV-1112-S)
                                                        (D. Utah)
 STATE OF UTAH,

          Respondent-Appellee.




                            ORDER AND JUDGMENT *


Before BRORBY, EBEL and KELLY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Mr. Wetzel, a Utah state prisoner, is currently serving a life sentence for

the murder of his wife. On November 16, 1994, Mr. Wetzel filed a petition for a

writ of habeas corpus alleging he was denied equal protection of the law and due

process when he was sentenced before the presentence report was completed. The

magistrate judge recommended Mr. Wetzel's petition be denied on the grounds

that "[i]n a case not involving imposition of the death penalty, failure to allow

access to a presentence report does not violate a defendant's constitutional rights."

After reviewing Mr. Wetzel's rambling objections to the magistrate judge's report

and recommendation, the district court denied his petition for a writ of habeas

corpus. Thereafter, the district court denied Mr. Wetzel's petition for a certificate

of probable cause stating:

             The court finds no merit to [Mr. Wetzel's] habeas petition and
      likewise no justification for an appeal of this court's denial of the
      petition for a writ of habeas corpus. The issues raised are frivolous
      and without substance. The issues raised by [Mr. Wetzel] in his
      objection to the report and recommendation of the magistrate judge
      were unintelligible and extraneous to those advanced in his original
      petition.

We agree.



      In his Application for a Certificate of Probable Cause in this court, Mr.

Wetzel argues he was denied equal protection of the law under the Fourteenth




                                          -2-
Amendment. 1 Apparently Mr. Wetzel is reiterating his contention that it was error

for him to be sentenced before his presentence report was completed. However,

failure to disclose the presentence report prior to sentencing does not violate a

defendant's right to due process, nor does it otherwise violate the Constitution or

laws of the United States. See United States v. Ainesworth, 716 F.2d 769, 772

(10th Cir. 1983); United States v. Stidham, 459 F.2d 297, 299 (10th Cir.), cert.

denied, 409 U.S. 868 (1972). Hence, Mr. Wetzel's contention is without merit.



      We AFFIRM the district court's denial of a certificate of probable cause.



      AFFIRMED.

                                       Entered for the Court


                                       WADE BRORBY
                                       United States Circuit Judge




      1
          Mr. Wetzel also argues his sentence is unconstitutional because of an ex
post facto law. However, Mr. Wetzel did not properly raise this issue in the
district court. We do not consider issues that were not addressed to the district
court, absent compelling reasons not present in this case. Crow v. Shalala, 40
F.3d 323, 324 (10th Cir. 1994). See Singleton v. Wulff, 428 U.S. 106, 120 (1976)
("It is the general rule, of course, that a federal appellate court does not consider
an issue not passed upon below.").


                                         -3-